Order entered June 23, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00593-CR

                                 JOSE LOZANO, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-31495-M

                                           ORDER
       The Court REINSTATES this appeal.

       On May 18, 2015, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. We have received appellant’s brief. Thus, we VACATE our May 18,

2015 order requiring findings.

       We GRANT appellant’s June 20, 2014 motion to file appellant’s brief and lift the order

of abatement.

       We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE